DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The present application is being examined under the claims filed 07/08/2022. Claims 1, 8, and 15 are amended. No claims were added or cancelled. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 2020/0160173- hereinafter Pandey) in view of Trickett (US Pub. 2014/0288838- hereinafter Trickett), in view of Kapageridis et al. (“Ore Grade Estimation with Modular Neural Network Systems - A Case Study) (herein thereafter Kapageridis) and further in view of Setiono et al. (“Neural-network feature selector”) (herein thereafter Setiono). 

Regarding Claim 1:
	Pandey teaches a system to predict properties of region of interests using data from well logs using neural networks. Pandey teaches:
A computing device comprising: a network interface; (Pandey discloses a network interface in ¶103, “In some embodiments, the computing device 900 of FIG. 9 can include one or more network interface elements 908 for communicating over various networks, such as a Wi - Fi, Bluetooth, RF, wired, or wireless communication systems.”)
a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: (Pandey discloses a processor and a storage device storing a set of instructions in ¶102, “The computing device 900 can include many types of memory, data storage, or non transitory computer - readable storage media, such as a first data storage for program instructions for execution by the processor 902, a separate storage for images or data, a removable memory for sharing information with other devices, etc.”)
receiving structured geological data that is derived based on spatial geological information that is associated with an input region, the spatial geological information comprising one or more different types of data; (Pandey teaches receiving input data that is geological data associated with XYZ coordinates (i.e. spatial data). This geological data includes different types of data such as lithology, porosity, geochemical information, etc. Pandey discloses in ¶31, “Initially, input data 103 is read from one or more well logs. A well log may include data corresponding to at least one petrophysical property (e.g., porosity, lithology, water saturation, permeability, density, oil / water ratio, geo chemical information, paleo data, etc.) along the trajectory of a given well used for oil well drilling.” Pandey further discloses in ¶37, “At block 202, input data is received. In an example, the input data includes information associated with one or more well logs in a region of interest, and the region of interest corresponds to a geologic volume. Information included in the input data may include Cartesian coordinates (e.g., XYZ coordinates) corresponding to locations in the region of interest. In an example, the well logs provide one or more petrophysical properties, facies, and other related attributes along the trajectory of the wells.”) 
training a prediction model to produce a prediction output based on [an average grade of an ore of a target] mineral type at a target region of the input region by using the received structured geological data; (Pandey teaches training a prediction model (a DNN) to predict properties of the target region of the input region. The input regions are geological volumes of sedimentary rocks which include mineral deposits. Pandey discloses in the abstract, “The subject technology predicts, using the first DNN, the value of the property at the location in the region of interest. The subject technology utilizes a second DNN that classifies facies based on the predicted property in the region of interest.” Pandey discloses in ¶17, “Of particular interest are geological volumes of sedimentary rocks or deposits, since oil and gas, mineral deposits, and ground water normally occurs in sedimentary deposits,” Pandey discloses in ¶47, “At block 212, using the input feature, the first DNN is trained for predicting a value of the petrophysical property at an arbitrary location(s) in the region of interest.”)
identifying a relationship of the structured geological data to the prediction output; (Pandey teaches a DNN predicting petrophysical property values. This is done through determining the relationship between features and the prediction output through determining weights of the nodes. Pandey discloses in ¶47, “At block 212, using the input feature, the first DNN is trained for predicting a value of the petrophysical property at an arbitrary location(s) in the region of interest.” Pandey discloses in ¶62, “The input feature for each sample point in the training dataset (e.g., a subset of the observed or input dataset) is based upon the neighboring points located at the nearest neighboring wells. In an example, the dimensions of the weight matrix for the first hidden layer are dependent on the number of features (n) in the input.” Pandey further discloses in ¶70, “In an example, the input feature contribution from a neighboring point at well i may be denoted by the following equation (4).” Pandey discloses in ¶22, “The subject technology, as described further herein, formulates rock - type facies simulation as a classification problem using simulated petrophysical properties, thereby establishing a direct relationship between simulated petrophysical properties and facies.”)
Pandey does not explicitly teach spatial geological information that is converted into tensors. Pandey does not teach “structured geological data that is derived based on spatial geological information that is converted into tensors”.
Trickett teaches :
structured geological data that is derived based on spatial geological information that is converted into tensors (Trickett at [0016]: “forming a plurality of pairwise Hankel tensors as multi-order tensors from said acquired seismic data” and “each of said plurality of frequency slices S includes a first number of spatial dimensions D, determining a length of each of said spatial dimensions D, wherein for each dimension i of said plurality of frequency slices S, i=1 . . . , D each dimension is L(i) in length, specifying a Hankel tensor number of modes as 2D, specifying a length of each of said tensor modes”. See also Claim 12: “form said pairwise Hankel tensors such that, for each spatial dimension of the first number of spatial dimensions, two orders of said tensors result”. Therefore, forming tensors from spatial dimension corresponds to the claims “special geological information that is converted into tensors”).
Pandey, Trickett, and the instant application are analogous art because they are directed to predictions of properties of regions of interests in geological layers, tensor conversion of spatial data, and the use of neural networks and geological data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the geological property prediction method disclosed by Pandey to include “structured geological data that is derived based on spatial geological information that is converted into tensors” as taught by Trickett. One would be motivated to do so to recover a plurality of interpolated frequency slices, and combine said plurality of interpolated frequency slices with originally collected frequency slices to form a set of trace data of a geographical area of interest, as suggested by Trickett (see Trickett at Abstract).
Pandey and Trickett do not explicitly teach the prediction output based on an average ore grade. Pandey and Trickett do not teach “training a prediction model to produce a prediction output based on an average grade of an ore of a target mineral type at a target region of the input region by using the received structured geological data.”
Kapageridis teaches a system for ore grade estimation via neural networks. Kapageridis teaches: 
training a prediction model to produce a prediction output based on an average grade of an ore of a target mineral type at a target region of the input region by using the received structured geological data; (Kapageridis teaches an ore grade estimation prediction model that takes ore grade data as training data. Kapageridis discloses in the abstract, “This paper introduces a neural network approach to the problem of ore grade estimation.” Kapageridis discloses in sec. “Modular neural network structure for Grade Estimation” ¶2, “Three data sets are built, one for each estimation module. Each record in the octant and quadrant training sets contains grade and distance from the surrounding points as the input fields and the grade at the estimation point as the output field for the network(s). For example, a record in the quadrant training set would look like this: NW_grade, NW_distance, NE_grade, NE_distance, SE_grade, SE_distance, SW_grade, SW_distance, Target_grade.” Kapageridis discloses that the structured geological data was received from a simulated iron ore deposit in sec. “Application of the Modular Neural Network System – An Iron Ore Case Study” ¶1, “The system described above was trained and tested on a simulated iron ore deposit taken from a geostatistical study (Clark, 1979).”)
Pandey, Trickett, Kapageridis, and the instant application are analogous art because they are all directed to predictions of properties of regions of interests in geological volumes using neural networks and geological data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the geological property prediction method converting spatial data into tensors disclosed by the combination of Pandey and Trickett to include “training a prediction model to produce a prediction output based on an average grade of an ore of a target mineral type at a target region of the input region by using the received structured geological data” as taught by Kapageridis. One would be motivated to do so to reduce training by reducing the number of calculations and amount of knowledge required, as suggested by Kapageridis (Kapageridis sec. Introduction ¶3: “As in the other neural network approaches, the proposed system treats the relationship between the location of a sample and its grade as a complex function, only this time the function is broken down to simpler mappings of grades and distances from sample points surrounding each point considered and its own grade. […] However, there is no need for calculating experimental variograms and therefore this approach requires considerably less knowledge.”).
Neither Pandey, Trickett or Kapageridis teach “and determining a revised input region based on the identified relationship.”
Setiono teaches a method for feature selection for neural networks. Setiono teaches:
and determining a revised input region based on the identified relationship. (Setiono teaches determining a revised input region based on relationship of attributes and the prediction. Setiono discloses in sec. I ¶3, “The network is trained with the complete set of attributes as input. For each attribute in the network, we compute the accuracy of the network with all the weights of the connections associated with this attribute set to zero. The attribute that gives the smallest decrease in the network accuracy is removed. The network is then retrained and the process is repeated.”) 
The combined system of Pandey, Trickett, Kapageridis, Setiono, and the instant application are analogous art because they are directed to geological data analysis and the use of neural networks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the geological property prediction method converting spatial data into tensors disclosed by the combination of Pandey, Trickett and Kapageridis to include “determining a revised input region based on the identified relationship” as taught by Setiono. One would be motivated to do so to reduce training by improving accuracy of the neural network, as suggested by Setiono (Setiono sec. I ¶1: “By excluding redundant/irrelevant attributes from the classification process, a classifier with higher generalization capability, i.e., better predictive accuracy on new/unseen patterns can often be found.”).

Regarding Claim 2:
Pandey in view of Trickett, Kapageridis and Setiono teach “The computing device of claim 1” as seen above.  Pandey further teaches:
wherein the execution of the set of instructions further configures the computing device to perform acts comprising: (Pandey discloses a storage device storing a set of instructions to be executed in ¶102, “The computing device 900 can include many types of memory, data storage, or non transitory computer - readable storage media, such as a first data storage for program instructions for execution by the processor 902, a separate storage for images or data, a removable memory for sharing information with other devices, etc.”)
specifying an inquiry region; (Pandey teaches specifying an inquiry region (referred to region of interest by Pandey). Pandey discloses in ¶37, “At block 202, input data is received. In an example, the input data includes information associated with one or more well logs in a region of interest, and the region of interest corresponds to a geologic volume. Information included in the input data may include Cartesian coordinates (e.g., XYZ coordinates) corresponding to locations in the region of interest. In an example, the well logs provide one or more petrophysical properties, facies, and other related attributes along the trajectory of the wells.”) 
receiving structured geological data that is derived based on spatial geological information that is associated with the inquiry region; (Examiner notes that “structured” is not well defined and “structured geological data” is interpreted to be geological data. Pandey teaches receiving spatial geological data associated with the region of interest.  Pandey discloses in ¶37, “At block 202, input data is received. In an example, the input data includes information associated with one or more well logs in a region of interest, and the region of interest corresponds to a geologic volume. Information included in the input data may include Cartesian coordinates (e.g., XYZ coordinates) corresponding to locations in the region of interest. In an example, the well logs provide one or more petrophysical properties, facies, and other related attributes along the trajectory of the wells.”)
Kapageridis further teaches:
and applying the trained prediction model to the received structured geological data to generate a prediction output based on an average grade of an ore of the target mineral type at a target region within the inquiry region. (Kapageridis teaches testing the trained prediction model to generate a prediction based on the ore grade. Kapageridis discloses in sec. “Application of the Modular Neural Network System – An iron ore deposit case study” ¶1-3, “The system described above was trained and tested on a simulated iron ore deposit taken from a geostatistical study (Clark, 1979). […] After training with the above data set, each of the sector RBF networks has learned the relation between the grade and distance of the neighbouring point in its sector and the target grade. […] In order to test the system and to provide a comparison with kriging, 41 points on a diagonal grid were chosen to provide with some target grades. This test set was again partitioned, only this time the sub-sets did not contain one another. In other words, the three modules were tested on different points”) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pandey in view of Trickett, Kapageridis with the teachings of Setiono for at least the same reasons as discussed above in claim 1.

Regarding Claim 3:
Pandey in view of Trickett, Kapageridis and Setiono teach “The computing device of claim 1” as seen above. Pandey further teaches:
wherein the execution of the set of instructions further configures the computing device to perform acts comprising: (Pandey discloses a storage device storing a set of instructions to be executed in ¶102, “The computing device 900 can include many types of memory, data storage, or non transitory computer - readable storage media, such as a first data storage for program instructions for execution by the processor 902, a separate storage for images or data, a removable memory for sharing information with other devices, etc.”)
specifying an inquiry region; (Pandey teaches specifying an inquiry region (referred to region of interest by Pandey). Pandey discloses in ¶37, “At block 202, input data is received. In an example, the input data includes information associated with one or more well logs in a region of interest, and the region of interest corresponds to a geologic volume. Information included in the input data may include Cartesian coordinates (e.g., XYZ coordinates) corresponding to locations in the region of interest. In an example, the well logs provide one or more petrophysical properties, facies, and other related attributes along the trajectory of the wells.”) 
receiving structured geological data that is derived based on spatial geological information that falls within the [modified] inquiry region; (Examiner notes that “structured” is not well defined and “structured geological data” is interpreted to be geological data. Pandey teaches receiving spatial geological data associated with the region of interest. Pandey discloses in ¶37, “At block 202, input data is received. In an example, the input data includes information associated with one or more well logs in a region of interest, and the region of interest corresponds to a geologic volume. Information included in the input data may include Cartesian coordinates (e.g., XYZ coordinates) corresponding to locations in the region of interest. In an example, the well logs provide one or more petrophysical properties, facies, and other related attributes along the trajectory of the wells.” Examiner notes that while Pandey does not teach a “modified inquiry region,” the combination with Setiono teaches this limitation.)
Kapageridis further teaches: 
and applying the trained prediction model to the received structured geological data to generate a prediction output based on an average grade of an ore of the target mineral type at a target region within the [modified] inquiry region. (Kapageridis teaches testing the trained prediction model to generate a prediction based on the ore grade. Kapageridis discloses in sec. “Application of the Modular Neural Network System – An iron ore deposit case study” ¶1-3, “The system described above was trained and tested on a simulated iron ore deposit taken from a geostatistical study (Clark, 1979). […] After training with the above data set, each of the sector RBF networks has learned the relation between the grade and distance of the neighbouring point in its sector and the target grade. […] In order to test the system and to provide a comparison with kriging, 41 points on a diagonal grid were chosen to provide with some target grades. This test set was again partitioned, only this time the sub-sets did not contain one another. In other words, the three modules were tested on different points.” Examiner notes that while Kapageridis does not teach a “modified inquiry region,” the combination with Setiono teaches this limitation.)
Setiono further teaches:
suggesting a modified inquiry region based on the trained prediction model and the specified inquiry region; (Setiono teaches modifying the input based on the trained model and original specified input. Setiono discloses in sec. I ¶3, “The network is trained with the complete set of attributes as input. For each attribute in the network, we compute the accuracy of the network with all the weights of the connections associated with this attribute set to zero. The attribute that gives the smallest decrease in the network accuracy is removed. The network is then retrained and the process is repeated.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pandey in view of Trickett, Kapageridis with the teachings of Setiono for at least the same reasons as discussed above in claim 1.

Regarding Claim 4:
Pandey in view of Trickett, Kapageridis and Setiono teach “The computing device of claim 1” as seen above.  Pandey further teaches:
wherein the spatial geological information from the input region comprises at least two of: lithology, veining, ore assay values, and structure information of the input region. (Pandey teaches the spatial geological information being lithology and structure information such as density. Pandey discloses input data including lithology and structure information such as density and permeability in ¶31, “Initially, input data 103 is read from one or more well logs. A well log may include data corresponding to at least one petrophysical property (e.g., porosity, lithology, water saturation, permeability, density, oil/water ratio, geo chemical information, paleo data, etc.) along the trajectory of a given well used for oil well drilling.”) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pandey in view of Kapageridis with the teachings of Setiono for at least the same reasons as discussed above in claim 1.

Regarding Claim 5:
Pandey in view of Trickett, Kapageridis and Setiono teach “The computing device of claim 1” as seen above.  Pandey further teaches:
wherein the received structured geological data comprises a plurality of multidimensional tensors that are derived from spatial geological information of a plurality of sub-regions of the input region. (Pandey teaches that the neural network being a convolutional neural network (CNN). Pandey discloses in ¶86, “Further, although a deep neural network such as a deep feedforward network is discussed in examples herein, it is appreciated that other types of neural networks may be utilized by the subject technology. For example, a convolutional neural network.” As per “Introduction to Convolutional Neural Networks” by Wu, “Tensors are essential in CNN. The input, intermediate representation, and parameters in a CNN are all tensors.” Pandey further teaches that the received structured geological data that are inputs to the CNN is spatial geological information of sub-regions of an input region. Pandey discloses that the geological information is associated with point clouds (i.e. sub-regions) of a geological volume (i.e. input region) in ¶22, “The subject technology uses deep neural network models of one or more distributions of points within a geologic volume, referred to as a point - cloud.” Pandey further discloses in ¶26, “Embodiments described further herein use trained deep neural network for predicting a petrophysical property (e.g., porosity, lithology, water saturation, permeability, density, oil / water ratio, geochemical information, paleo data, etc.) at points in a point cloud.” Pandey discloses the multi-dimensional spatial nature of the geological data in ¶37, “At block 202, input data is received. In an example, the input data includes information associated with one or more well logs in a region of interest, and the region of interest corresponds to a geologic volume. Information included in the input data may include Cartesian coordinates (e.g., XYZ coordinates) corresponding to locations in the region of interest. In an example, the well logs provide one or more petrophysical properties, facies, and other related attributes along the trajectory of the wells.” In addition, prior art Trickett teaches, as it can be seen at [0016], “wherein each of said plurality of frequency slices S includes a first number of spatial dimensions D, determining a length of each of said spatial dimensions D, wherein for each dimension i of said plurality of frequency slices S, i=1 . . . , D each dimension is L(i) in length, specifying a Hankel tensor number of modes as 2D”) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pandey in view of Trickett, Kapageridis with the teachings of Setiono for at least the same reasons as discussed above in claim 1.

Regarding Claim 6:
Pandey in view of Trickett, Kapageridis and Setiono teach “The computing device of claim 1” as seen above.  Pandey further teaches:
wherein the prediction model comprises a convolutional neural network. (Pandey teaches the neural network being a CNN in ¶86, “Further, although a deep neural network such as a deep feedforward network is discussed in examples herein, it is appreciated that other types of neural networks may be utilized by the subject technology. For example, a convolutional neural network.”) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pandey in view of Kapageridis with the teachings of Setiono for at least the same reasons as discussed above in claim 1.

Regarding Claim 7:
Pandey in view of Trickett, Kapageridis and Setiono teach “The computing device of claim 1” as seen above.  Pandey further teaches:
wherein training the prediction model comprises providing structured geological data that is derived from different sub-regions of the input region to the prediction model. (Pandey teaches the input training data corresponding to a point cloud within a geologic volume. A point cloud is a sub region of a geologic volume which is the input region. Pandey teaches training the prediction model using this training data in Fig. 2, shown below. Pandey discloses in ¶47, “At block 212, using the input feature, the first DNN is trained for predicting a value of the petrophysical property at an arbitrary location(s) in the region of interest.” Pandey discloses in ¶22, “. The subject technology uses deep neural network models of one or more distributions of points within a geologic volume, referred to as a point - cloud.” Pandey discloses in ¶37, “At block 202, input data is received. In an example, the input data includes information associated with one or more well logs in a region of interest, and the region of interest corresponds to a geologic volume. Information included in the input data may include Cartesian coordinates (e.g., XYZ coordinates) corresponding to locations in the region of interest. In an example, the well logs provide one or more petrophysical properties, facies, and other related attributes along the trajectory of the wells.”  

    PNG
    media_image1.png
    708
    819
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pandey in view of Kapageridis with the teachings of Setiono for at least the same reasons as discussed above in claim 1.

Regarding Claim 8:
Claim 8 is a computer implemented method claim, corresponding to product claim 1. The only difference is that claim 8 does not recite a network interface, processor, or a storage device storing instructions to configure the computing device to perform the acts. Claim 8 is rejected for the same reasons as claim 1.

Regarding Claim 9:
Claim 9 is a computer implemented method claim, corresponding to product claim 2. The only difference is that claim 9 does not recite a network interface, processor, or a storage device storing instructions to configure the computing device to perform the acts. Claim 9 is rejected for the same reasons as claim 2.

Regarding Claim 10:
Claim 10 is a computer implemented method claim, corresponding to product claim 3. The only difference is that claim 10 does not recite a network interface, processor, or a storage device storing instructions to configure the computing device to perform the acts. Claim 10 is rejected for the same reasons as claim 3.

Regarding Claim 11:
Claim 11 is a computer implemented method claim, corresponding to product claim 4. The only difference is that claim 11 does not recite a network interface, processor, or a storage device storing instructions to configure the computing device to perform the acts. Claim 11 is rejected for the same reasons as claim 4.

Regarding Claim 12:
Claim 12 is a computer implemented method claim, corresponding to product claim 5. The only difference is that claim 12 does not recite a network interface, processor, or a storage device storing instructions to configure the computing device to perform the acts. Claim 12 is rejected for the same reasons as claim 5.

Regarding Claim 13:
Claim 13 is a computer implemented method claim, corresponding to product claim 6. The only difference is that claim 13 does not recite a network interface, processor, or a storage device storing instructions to configure the computing device to perform the acts. Claim 13 is rejected for the same reasons as claim 6.

Regarding Claim 14:
Claim 14 is a computer implemented method claim, corresponding to product claim 7. The only difference is that claim 14 does not recite a network interface, processor, or a storage device storing instructions to configure the computing device to perform the acts. Claim 14 is rejected for the same reasons as claim 7.

Regarding Claim 15:
Claim 15 is a computer program product claim, corresponding to product claim 1. The only difference is that claim 8 does not recite a network interface. Claim 8 is rejected for the same reasons as claim 1.

Regarding Claim 16:
Claim 16 is a computer program product claim, corresponding to product claim 2. The only difference is that claim 16 does not recite a network interface. Claim 16 is rejected for the same reasons as claim 2.

Regarding Claim 17:
Claim 17 is a computer program product claim, corresponding to product claim 3. The only difference is that claim 17 does not recite a network interface. Claim 17 is rejected for the same reasons as claim 3.

Regarding Claim 18:
Claim 18 is a computer program product claim, corresponding to product claim 4. The only difference is that claim 8 does not recite a network interface. Claim 18 is rejected for the same reasons as claim 4.

Regarding Claim 19:
Claim 19 is a computer program product claim, corresponding to product claim 5. The only difference is that claim 19 does not recite a network interface. Claim 19 is rejected for the same reasons as claim 5.

Regarding Claim 20:
Claim 20 is a computer program product claim, corresponding to product claim 6. The only difference is that claim 20 does not recite a network interface. Claim 20 is rejected for the same reasons as claim 6.
Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments about:
112 rejections.
Examiner’s response:
	Rejections are withdrawn in view of applicants arguments.
In reference to Applicant’s arguments about:
Claim rejections under 35 USC 103.
Examiner’s response:
The remarks regarding the amendments to independent claims are mainly directed to the newly added limitation “spatial geological information that is converted into tensors”. This newly added limitation necessitated new grounds of rejection, therefore, these respective arguments are moot in view of the new grounds of rejection.
Regarding remarks about the rejection for the limitation “training a prediction model to produce a prediction output based on [an average grade of an ore of a target] mineral type at a target region of the input region by using the received structured geological data”, examiner respectfully disagrees. Examiner would like to provide an explanation on the interpretation taken and emphasizes that this limitation is rejected based on the combination (emphasis added) of the prior arts Pandey and Kapageridis. Pandey determines, based at least in part on the input data, an input feature associated with a first deep neural network (DNN) for predicting a value of a property at a location within the region of interest. Further, Pandey teaches training, using the input data and based at least in part on the input feature, the first DNN. In addition, Pandey discloses using the first DNN, the value of the property at the location in the region of interest (emphasis added). Examiner acknowledges that Pandey fails to explicitly teach the prediction output based on an average grade of an ore of a target; however, examiner understands that prior art Kapageridis cures this deficiency. Kapageridis teaches a neural network approach to the problem of ore grade estimation. Furthermore, Kapageridis teaches (at third page: third paragraph-fourth page, first paragraph) three data sets are built, one for each estimation module. Each record in the octant and quadrant training sets contains grade and distance from the surrounding points as the input fields and the grade at the estimation point as the output field for the network(s). In addition, Kapageridis teaches the outputs of the eight RBF networks are directed to a final RBF network that gives the final estimate. In other words, the final RBF network learns to combine the individual estimates in order to provide a more accurate estimate (see fourth page, first paragraph). For these reasons, examiner still understands that the combination (emphasis added) of Pandey and Kapageridis teaches this limitation.
Rejections to claims 1-20 are still maintained.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126